Citation Nr: 0946902	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 
1976.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing is of 
record.

The Board notes that, in his January 2007 Notice of 
Disagreement (NOD), the Veteran stated that his service-
connected low back condition has caused stiffness and 
soreness in both his hips and shoulders.  While the RO 
recognized these claims in a September 2007 VCAA letter, 
these claims have not been adjudicated.  Accordingly, these 
claims are referred to the RO for further action.  

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's low 
back disability has been characterized by a significantly 
limited range of motion with pain upon motion; however, 
unfavorable ankylosis or incapacitating episodes resulting in 
prescribed periods of bed rest and treatment by a physician 
for six weeks during the last twelve months have not been 
shown.

2.  Prior to October 10, 2007, incomplete paralysis in the 
left lower extremity to a mild level has not been shown.  

3.  Incomplete paralysis to a mild level in the left lower 
extremity has been shown from October 10, 2007 to December 4, 
2008. 

4.  Prior to December 4, 2008, incomplete paralysis to a mild 
level in the right lower extremity was not shown.  

5.  Since December 4, 2008, the neurological disorders 
resulting from the Veteran's low back disability have been 
characterized by weakness, diminished strength and sensory 
functioning in both lower extremities; however, incomplete 
paralysis to a moderate level is not shown in either lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for DDD 
of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 
5242, 5243 (2009).

2.  The criteria for a compensable rating for radiculopathy 
and motor weakness in the left lower extremity prior to 
October 10, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2009).

3.  From October 10, 2007 to December 4, 2008, the criteria 
for a 10 percent rating for radiculopathy and motor weakness 
in the left lower extremity have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, DC 8520 
(2009).

4.  Prior to December 4, 2008, the criteria for a compensable 
rating for radiculopathy and motor weakness of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2009).

5.  Since December 4, 2008, the criteria for a rating in 
excess of 10 percent for radiculopathy and motor weakness in 
each lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Court of Appeals for Veterans Claims has held 
that a rating decision issued subsequent to a NOD which 
grants less than the maximum available rating does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Since the RO granted only a portion of the 
Veteran's increased rating claim, his appeals properly remain 
before the Board for review.

The Veteran is rated at 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5242 (degenerative arthritis of the spine).  A 
higher rating for a lumbar spine disability is warranted when 
the evidence shows the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent under DC 5242); or
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent under DC 5243). 

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Moreover, any associated objective neurologic abnormalities, 
including but not limited to, bowel or bladder impairment, 
separately, is also to be evaluated under the appropriate 
diagnostic code.  See 38 C.F.R. § 4.71(a) (2009).  

Here, the Board concludes that a rating in excess of 40 
percent is not warranted based on the schedular criteria.  
First, while the Veteran has consistently displayed a very 
limited range of motion throughout the period on appeal, the 
competent evidence does not indicate that he has unfavorable 
ankylosis of the entire thoracolumbar spine.  

For example, at his VA examination in July 2006, the 
Veteran's gait was observed to be normal with no abnormal 
spinal curvatures and no ankylosis of the thoracolumbar 
spine.  Next, in February 2007, he complained that he felt 
pain when he bent down to pick things up and, in October 2007 
and also stated that his pain has been intermittent.  
However, in neither case was ankylosis observed.

Finally, in his February 2009 VA examination, the Veteran 
stated that he was in constant pain in the lower back and he 
again exhibited considerable loss in his range of motion.  
However, unfavorable ankylosis of the spine was not shown.  
Therefore, an increased rating is not warranted on this 
basis.  

Next, while the Veteran has often complained of pain 
throughout the course of appeal, incapacitating episodes 
requiring prescribed bed rest or treatment by a physician 
have not been shown.  Here, at his VA examination in July 
2006, he described experiencing flare-ups that occur 
approximately once a week, lasting one day.  However, he did 
not indicate that such flare-ups required prescribed bed rest 
or treatment by a physician.  

In February 2007, the Veteran complained of a five-day flare-
up of acute low back pain, although the pain had improved in 
approximately 48 hours.  He also stated in March 2007 that 
this episode kept him out of work for a considerable amount 
of time.  However, incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician have 
not been shown.  

Finally, at his February 2009 VA examination, the Veteran 
related experiencing "constant pain" that has gotten 
progressively worse with flares are more regular throughout 
the day rather than isolated episodes.  However, the examiner 
noted that incapacitating episodes were not present, and 
there was no other evidence of periods of bed rest prescribed 
by a physician and treatment by a physician.  Therefore, an 
increased rating is not warranted on this basis.  

Next, the Board will consider whether a separate evaluation 
is warranted for any associated neurological abnormality.  On 
this matter, the Board notes that the Veteran is currently 
rated at 10 percent for radiculopathy in each of the lower 
extremities, effective December 4, 2008 through the 
application of 38 C.F.R. § 4.124a, DC 8520 (10 percent for 
incomplete paralysis of the sciatic nerve that is "mild").  

The Board first considers entitlement to a separate 
evaluation prior to December 4, 2008.  As noted above, under 
38 C.F.R. § 4.124a, DC 8520, a 10 percent rating is for 
application when there is incomplete paralysis of the sciatic 
nerve that is "mild."
In this case, prior to December 3, 2008, the criteria for a 
10 percent rating for the Veteran's neurological 
abnormalities in the left lower extremity have been met.

The Board has noted that in his VA examination in July 2006, 
the Veteran's motor strength and sensory examinations were 
observed to be normal.  Moreover, his reflex examination was 
also observed to be normal in both extremities.  Next, at a 
VA evaluation in February 2007, even though he was 
experiencing pain at that time, he denied bowel or bladder 
incontinence and focal weakness in the lower legs.  
Additionally, he denied experiencing any gross change in 
baseline sensations in his lower extremities.  Reflexes and 
strength in the extremities was observed to be normal upon 
examination.

However, in October 2007, the Veteran complained of the onset 
of weakness in the left lower extremity for the past month, 
causing it to buckle on an almost daily basis.  Although 
there was no bladder incontinence, he did exhibit diminished 
motor functioning in the lower left extremity.  A VA 
neurology evaluation in July 2008 indicated atrophy in the 
lower left extremity.  The right lower extremity, on the 
other hand, was observed to be substantially normal.  A 
neurological evaluation in October 2008 also diagnosed mild 
radiculopathy in the left lower extremity.  

Based on this evidence, the Board concludes that a 10 percent 
rating for mild paralysis in the left lower extremity from 
the time of his initial complaints of numbness and weakness 
in October 2007.  However, the evidence does not indicate 
that a compensable evaluation is warranted for any 
neurological abnormality to the right lower extremity prior 
to December 4, 2008.

As was noted above, in its April 2009 decision, the RO 
granted a 10 percent rating for mild radiculopathy in each of 
the lower extremities, effective December 4, 2008.  In order 
to warrant a rating in excess of 10 percent, the evidence 
must show incomplete paralysis that is "moderate" in 
severity.  38 C.F.R. § 4.124a, DC 8520 (2009).  However, a 
rating in excess of 10 percent is not warranted for either 
extremity.

Here, at his VA examination in February 2009, the Veteran 
complained of pain and numbness in the left lower extremity.  
However, his motor strength was only mildly diminished in the 
left lower extremity and normal in the right lower extremity.  
Sensory functioning was also slightly diminished on both 
lower extremities, but   knee and ankle jerk reflexes were 
normal.  Therefore, based on the competent evidence of 
record, a rating for neurological abnormalities in excess of 
10 percent since December 4, 2008 is not for application.  

The Board has also considered his statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of a lumbar spine disorder according to the 
appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's lumbar spine disability 
has been provided by the medical personnel who have examined 
him during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but finds that the evidence does not show that 
the Veteran's low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The Board points out that the effect of a service-connected 
disability is measured differently for purposes of 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(extraschedular consideration warranted where there is, inter 
alia, marked interference with employment ), and a TDIU claim 
under 38 C.F.R. § 4.16 (1993) (extraschedular consideration 
warranted where veteran who is unemployable by reason of 
service-connected disabilities that do not meet certain 
percentage requirements), which is discussed below.  See 
Kellar v. Brown, 6 Vet App. 157 (1994).  

Here, the Veteran routinely expressed difficulty being able 
to work in his field, however, the evidence did not indicate 
that he was disabled in a way not contemplated by the 
diagnostic codes or that he had been hospitalized due to his 
low back disability.  Therefore, the Board finds that 
referral for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the Veteran is entitled to a 10 percent 
rating for a neurological abnormality in the left lower 
extremity since October 2007.  Otherwise, this aspect of the 
appeal is denied.  

Veteran's Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2007.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  

Further, the Veteran submitted private treatment records, and 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned acting Veterans Law 
Judge in August 2009.  Moreover, specific VA medical 
examinations pertinent to the issue on appeal were obtained 
in July 2006 and February 2009.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 40 percent for degenerative 
disc disease (DDD) of the lumbar spine is denied; however, 
from October 10, 2007 to December 4, 2008, a rating of 10 
percent, but no more, for radiculopathy and motor weakness of 
the left lower extremity is granted, subject to the rules 
governing payment of monetary benefits.  To this extent only, 
the appeal is granted.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the issue 
is raised by the record.  The Veteran submitted a TDIU claim 
form in June 2009.  He also presented testimony as to 
impaired ability to work in during the hearing held in August 
2009.  However, the RO has not adjudicated a claim for 
unemployability.   

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  The Board concludes 
that this matter should be considered by the RO in the first 
instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request an addendum from 
the examiner who examined the Veteran in 
February 2009 to assess the effect of his 
service-connected disability on his 
employability.  Another examination is not 
required unless deemed to be necessary by the 
VA physician.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the appellant is unable to 
secure or maintain substantially gainful 
employment solely as a result of his service 
connected disabilities.  The examination 
report must include a complete rationale for 
all opinions and conclusions expressed.  
Another examination is not required unless 
deemed necessary by the examiner.  

2. If a total rating is not granted, send the 
Veteran and his representative an SSOC that 
includes a citation to 38 C.F.R. §§ 3.340, 
3.341, and 4.16 and a discussion of how those 
regulations affects VA's decision with regard 
to a TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


